Citation Nr: 1040168	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to November 
1953 and from February 1954 to January 1955.  In an August 1958 
decision, it was determined that the Veteran's first period of 
service was held to have been honorable; his second period of 
service was held to be under conditions that were dishonorable 
and benefits were barred for that time period.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claim.

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2008 and before the undersigned in 
March 2009.  Transcripts of the hearings are of record.  

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board was 
satisfied that there has been substantial compliance with the 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2009, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In April 2010, the 
Court granted a Joint Motion for Remand and remanded the matter 
to the Board for action consistent with the April 2010 Court 
order.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, has not been 
shown by competent evidence to be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV), credible supporting evidence 
that the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  The change is not applicable to this case.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If VA determines 
that the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that corroborate 
the veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003). See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).

There are no recognized military citations or other supportive 
evidence that the Veteran actually engaged in combat.  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  His military occupational 
specialty does not, of itself, denote combat exposure nor has the 
Veteran specifically stated that he participated in combat 
operations.  The Board finds, therefore, that he is not a veteran 
of combat.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence. 

During the March 2009 personal hearing, the Veteran described 
several stressful events during service.  The Veteran stated that 
he came under enemy fire while working on a bulldozer the night 
of June 1, 1952.  He stated that he had to defend himself alone 
and waited an hour and a half until he was able to return to his 
outfit.  His statements, however, lacked the details necessary to 
verify the stressor's occurrence.  Although the Veteran's 
personnel records show that he served in Korea, there is no 
evidence of record, aside from the Veteran's own statements, 
confirming that the claimed event actually occurred.  

The Veteran described a second stressor during March 2009 
hearing.  He stated that in 1952 he woke up in the hospital where 
he was treated for 21 days for head injuries.  He stated that he 
was not sure what happened, but thought they were run over.  
Service treatment records do show that the Veteran was treated 
for head injuries in service on two separate occasions.  In 
January 1952, the Veteran was treated for several contusions on 
the head and shoulder.  The Veteran stated during treatment that 
he remembered drinking heavily and having an argument.  After he 
returned to the barracks, he was attacked and was kicked in the 
face and head while he was lying down.  He did not remember 
anything else from that night or entering the hospital.  The 
Veteran was also treated in January 1953 for a fractured nose, 
multiple contusions to the head and face, and a concussion of the 
brain.  The records show that the Veteran sustained these 
injuries in a fight.  He was hospitalized for 11 days.  Upon 
discharge from the hospital, he was noted to be doing well, but 
was "full of complaints" and said he would not return to duty.  
A November 1953 separation examination noted the 11 day 
hospitalization, but also noted that the injuries were well 
healed and asymptomatic.  The psychiatric evaluation was normal.   
 
The report of a November 1954 psychiatric evaluation conducted 
prior to the Veteran's administrative separation from the second 
period of service included a diagnosis of antisocial personality, 
chronic, severe.  The Veteran was cleared psychiatrically for 
administrative separation.  The report of a January 1955 
separation examination noted no pertinent defects or diagnoses.  

The Veteran was examined by the same VA examiner in July 2005 and 
March 2006 and that examiner related the Veteran's PTSD to the 
Korean War.  The Veteran reported during these examinations that 
he was injured during combat and woke up in a hospital in January 
1953 and was also involved in a bulldozer accident.  Although the 
examiner noted in the reports that the claims file was reviewed, 
it appears from the examination reports that the examiner based 
his opinion on the Veteran's assertions that he sustained head 
injuries in combat.  The Board is unable to accept the diagnosis 
because it is not based upon a confirmed stressor.  The 
preponderance of the evidence is against a finding that the 
Veteran engaged in combat with the enemy during active service, 
and the record does not otherwise contain credible evidence which 
confirms his account of in-service stressors on which the 
diagnosis of PTSD was made.  Significantly, the record clearly 
shows that the head injuries were sustained during fights or 
arguments.


The existence of a valid service stressor is a factual question 
for VA adjudicators, based on an assessment of the credibility 
and probative weight of all the evidence.  Service connection for 
PTSD cannot be granted in the absence of an in-service stressor, 
and an after-the-fact medical opinion cannot serve as the basis 
for corroboration of an in-service stressor.  See Moreau, 9 Vet. 
App. at 389.

Pursuant to the April 2009 Board remand, the Veteran was afforded 
a VA examination in May 2009.  The examiner was specifically 
asked to address the significance of the in-service head 
injuries.  Following a thorough review of the claims file and 
examination of the Veteran, the examiner concluded that the 
Veteran did not have PTSD.

The examiner explained that the Veteran's reported stressor that 
he sustained a head injury in service met the DSM-IV criteria for 
a PTSD stressor because it involved serious injury and threat to 
the Veteran's physical integrity.  The examiner pointed out, 
however, that the Veteran was now unable to recall how he was 
injured.  In light of the importance of memories with respect to 
PTSD, the examiner noted that medical opinions would likely vary 
regarding the extent to which the traumatic event in question in 
this case could qualify as a stressor.  

The Veteran was diagnosed as having depressive disorder with 
anxiety and a history of substance abuse.  The examiner noted 
that the Veteran reported sustaining a head injury during 
service, but he provided few details.  The examiner also noted 
that the record included several false reports, including 
reporting to a past examiner that he sustained his head injuries 
during combat.  The examiner also noted the psychiatric 
evaluation conducted prior to the Veteran's separation from his 
second period of service which found him psychiatrically fit.  In 
light of these considerations, the examiner opined that he could 
not support a diagnosis of PTSD at that time.  In that the 
Veteran could not recall even basic aspects of his injury during 
the current examination interview led the examiner to find his 
complaints of PTSD implausible as PTSD symptoms include repeated 
reexperiencing of traumatic events, nightmares, and other 
symptoms that are primarily based on memories.  The examiner 
further commented that review of the record did not reveal that 
the current mood disorder was related to service. 


The Board finds that the opinion provided by the May 2009 
examiner persuasive.  The examiner provided detailed medical and 
social histories, based the diagnosis on an adequate mental 
status examination, and assessed the credibility of the Veteran's 
statements.  Furthermore, the VA examiner provided definitive 
opinions, provided rationale and cited to specific evidence in 
the file as support for his opinions.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  

While the Board is sympathetic to the Veteran's assertions that 
he currently has PTSD that he attributes to his experiences in 
service, he is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of a 
current diagnosis or etiology of that disorder as PTSD is not a 
condition diagnosed by readily identifiable features capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, in the absence of credible evidence corroborating the 
Veteran's statements as to his in-service stressor, and therefore 
the lack of a diagnosis of PTSD linked by medical evidence to 
confirmed stressful events in service, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) and other 
applicable laws and regulations have been met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).

Finally, the May 2009 examiner did diagnose the Veteran as having 
depressive disorder, not otherwise specified, with anxiety.  The 
medical evidence, however, does not show that the Veteran was 
diagnosed with depressive disorder prior to the May 2009 
examination.  The time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was incurred 
in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's depressive disorder had its during 
active service or within one year of his separation from active 
service, or is related to any in-service disease or injury.  
Private and VA medical treatment records make no mention of any 
link between these conditions and service.  Significantly, the 
May 2009 VA examiner provided a definitive opinion that the 
Veteran's depressive disorder was not related to active service.  
See Prejean, 13 Vet. App. at 448-9.

During the May 2009 VA examination, the Veteran was also 
diagnosed as having a personality disorder.  A personality 
disorder, however, is not considered a disease or injury within 
the meaning of VA laws and regulations and is not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Finally, the evidence does not show that the Veteran was 
diagnosed with a psychosis within one year following his 
separation from service.  An acquired psychiatric disorder was 
not diagnosed until 2005.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in March 2005, October 2005, and May 
2006 and the claim was readjudicated in a January 2007 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


